NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AGUSTIN DE JESUS CARO-CONDE,                    No.    20-71074
AKA Augustin Caro-Conde,
                                                Agency No. A206-443-889
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 16, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, McKEOWN, Circuit Judge, and RESTANI,***
Judge.

      Agustin Caro-Conde petitions for review of a Board of Immigration Appeals



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
(“BIA”) order denying his application for withholding of removal and for relief

under the Convention Against Torture (“CAT”). Caro-Conde’s application is based

on his fear that, if he is returned to Mexico, he will be persecuted or tortured on

account of his sexuality. We have jurisdiction under 8 U.S.C. § 1252. Since the

BIA’s decision partially relies on the immigration judge’s (“IJ’s”) reasoning, we

review both decisions. Singh v. Holder, 753 F.3d 826, 830 (9th Cir. 2014). In doing

so, we review legal questions de novo and the agency’s factual findings for

substantial evidence. Aden v. Wilkinson, 989 F.3d 1073, 1079 (9th Cir. 2021). We

deny the petition.

      Whether we review de novo or for substantial evidence, the result is the same:

there is no error in the IJ’s denial of Caro-Conde’s application for withholding of

removal, based on a “fundamental change in circumstances” that rebutted Caro-

Conde’s well-founded fear of persecution. 8 C.F.R. § 1208.16(b)(1)(i)(B). The IJ

properly considered the facts that Caro-Conde’s rapist had left Veracruz; that Caro-

Conde had left the school where he was abused and had not suffered harassment and

beatings for several years; that Caro-Conde no longer knew where his uncles were

located; and that Caro-Conde’s uncles were wanted by police. See Iraheta-Martinez

v. Garland, 12 F.4th 942, 957 (9th Cir. 2021) (recognizing that an IJ may consider

changes in an applicant’s personal circumstances—not only changed country

conditions—to determine whether the government has rebutted an applicant’s well-


                                         2
founded fear of persecution.). The BIA adopted the IJ’s factual findings and

concluded that Caro-Conde is not eligible for withholding of removal. Substantial

evidence supports that conclusion.

      Substantial evidence also supports the Board’s conclusion that Caro-Conde

failed to establish eligibility for protection under CAT. “To obtain CAT relief, the

applicant must show that it is more likely than not that he will face torture in the

country of removal.” Iraheta-Martinez, 12 F.4th at 959. Assuming without deciding

that Caro-Conde’s abuse constituted “torture,” 8 C.F.R. § 1208.18(a)(1), the record

does not compel the conclusion that it is “more likely than not” that Caro-Conde will

suffer future torture if returned to Mexico, 8 C.F.R. § 1208.16(c)(2).     Although

Caro-Conde argues that the Mexican government does not adequately protect

members of the LGBTQ community, we find no error in the IJ’s determination that

Caro-Conde failed to show that he would personally suffer torture if returned to

Mexico. Substantial evidence supports the IJ’s conclusion that Caro-Conde could

avoid future persecution by relocating to areas of Mexico outside of Veracruz, and

that such relocation would be reasonable.

      PETITION FOR REVIEW DENIED.




                                         3